          Case 1:15-cv-09300-LGS Document 485 Filed 01/13/20 Page 1 of 2


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------------------------------X
                                                              :
 JOHN NYPL, et al.,                                           :                01/13/2020
                                              Plaintiffs, :
                                                              :   15 Civ. 9300 (LGS)
                            -against-                         :
                                                              :         ORDER
 JP MORGAN CHASE & CO., et al.,                               :
                                              Defendants. :
 ------------------------------------------------------------ X

LORNA G. SCHOFIELD, District Judge:

        WHEREAS, on December 16, 2019, the parties were ordered to file a joint letter

proposing an amended Case Management Plan and Scheduling Order and a briefing schedule for

Plaintiffs’ anticipated motion for class certification. The parties were further ordered to file a

letter with the Court by January 31, 2020 regarding any issues requiring the Court’s intervention

and resolution relating to Plaintiffs’ noticed depositions (Dkt. No. 479);

        WHEREAS, on January 10, 2020, the parties filed a joint letter. In the letter, Plaintiffs

requested that the Court schedule a telephonic conference during the week of January 13, 2020 to

address Plaintiffs’ deposition notices and Defendants’ objections. Plaintiffs and Defendants each

additionally proposed Case Management Plans and briefing schedules for Plaintiffs’ anticipated

motion for class certification (Dkt. No. 480). It is hereby

        ORDERED that the parties shall comply with this Court’s Order at Dkt. No. 479 and

raise any remaining disputes regarding Plaintiffs’ proposed depositions by letter by January 31,

2020. Accordingly, Plaintiff’s request for a telephonic hearing during the week of January 13,

2020 is DENIED as premature. It is further
         Case 1:15-cv-09300-LGS Document 485 Filed 01/13/20 Page 2 of 2


       ORDERED that the parties shall complete fact discovery by June 1, 2020. An Amended

Case Management Plan and Scheduling Order will issue separately. The parties shall brief

Plaintiffs’ motion for class certification according to the schedule outlined in the Amended Case

Management Plan and Scheduling Order.

Dated: January 13, 2020
       New York, New York




                                                2
